       CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST LITIGATION           Case No. 0:18-cv-01776-JRT-HB

This Document Relates To:                 CONSUMER INDIRECT PURCHASER
                                          PLAINTIFFS’ RESPONSE TO
Consumer Indirect Purchaser Plaintiff     DEFENDANTS’ MOTION FOR
Actions                                   PROTECTIVE ORDER CONCERNING
                                          EX PARTE LAWYER
                                          COMMUNICATIONS




010736-11/1201654 V2
        CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 2 of 12



                                 I.     INTRODUCTION

         The Consumer Indirect Purchaser Plaintiffs1 led the investigation into the pork

industry price fixing conspiracy and were the first to shine a light onto the industry’s

hidden conduct. To expose this conspiracy, Plaintiffs have conducted a significant

investigation into the industry – including speaking with economists, former industry

participants, and experts in the field to gather information and place it into context. This

kind of methodical investigation is not only permissible under the rules, it is the gold

standard for bringing forth a well-pleaded Complaint. Without this important, old-

fashioned background investigatory work, it is likely that Defendants would instead be

arguing that Plaintiffs’ complaint lacks specificity and has no factual support.

         It should be no surprise that Defendants now improperly seek to stymie Plaintiffs’

investigation. To do so, they have manufactured a dispute based on an inadvertent, two

minute-introductory call where no material information was exchanged. Instead of

meeting and conferring on this issue in good faith, Defendants took the first opportunity

they could to raise this overblown issue before the Court so they could ask for restrictions

to be placed on Plaintiffs’ investigators.2 Defendants conduct should not be rewarded and

Plaintiffs’ investigation should be allowed to proceed unhindered.


    1
     Throughout this response, Consumer Indirect Purchaser Plaintiffs are referred to as
“Plaintiffs.”
    2
     See Mag. J. Hildy Bowebeer - Practice Pointers and Preferences (Rev. Mar. 2019)
(“The obligation to meet and confer before filing a non-dispositive motion, as set forth in
the Local Rules, is critical. A mere exchange of emails or letters without diligent attempts
at personal contact will generally not be considered sufficient to discharge this
obligation.”).


                                             -1-
010736-11/1201654 V2
        CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 3 of 12



         Plaintiffs do not dispute that on August 28, 2019, Plaintiffs’ investigator, Matthew

Isaacs, contacted John Reininger, who is currently employed by Defendant Clemens

Family Corporation. Prior to becoming an investigator for Hagens Berman, Mr. Isaacs

taught investigative journalism for the University of California, Berkeley Graduate

School of Journalism. As a journalist who developed several articles for The Guardian,

Reuters, PBS Frontline, and ProPublica, Mr. Isaacs focused on investigating international

business crime and misconduct. At the time Mr. Isaacs placed this call, Mr. Isaacs

mistakenly believed that Mr. Reininger was a hog farmer and not employed by any

Defendant.3 Mr. Isaacs left a brief voice message for Mr. Reininger that introduced

himself, explained that he was researching the pork industry, and gave a phone number to

Mr. Reininger.

         Shortly thereafter, Mr. Reininger returned Mr. Isaacs’s call, and the two spoke on

the phone briefly. After exchanging pleasantries, Mr. Isaacs explained that he contacted

Mr. Reininger because he believed that Mr. Reininger worked on a hog farm and was

interested in speaking with hog farmers. At no time during the call did Mr. Reininger tell

Mr. Issacs that he was employed by Clemens. But before proceeding with any

substantive interview, Mr. Isaacs sought to verify that his information was accurate – that



    3
     It is not Plaintiffs’ general practice to have investigators contact Defendants’ current
employees, despite the limited exceptions that apply under Rule 4.2 of the Minnesota
Rules of Professional Conduct. Plaintiffs do not intend to contact any of Defendants’
current employees and no substantive communications with any of Defendants’ current
employees have occurred. See Declaration of Steve Berman in Support of Plaintiffs’
Response to Defendants’ Motion for Protective Order, ¶¶ 2-4 (hereinafter “Berman
Decl.”), concurrently filed herewith.


                                             -2-
010736-11/1201654 V2
        CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 4 of 12



Mr. Reininger worked on a hog farm. In response, Mr. Reininger indicated that he did not

work in the industry. The call then ended.4

         This brief, two-minute introduction was the only time Mr. Isaacs spoke to Mr.

Reininger. No substantive information was discussed on the call. No privileged

information was revealed. Simply put, although the call was inadvertent, nothing

happened to prejudice Defendants in any way. Yet Defendants now seek to impose a

strict set of new required disclosures for all interviews – including interviews with

nonparties who are not associated with the Defendants – based on this short, non-

substantive call. Essentially, the Defendants argue that an investigator must make six

formal disclosures – before exchanging pleasantries and introductions and before

confirming the identity of the person with whom they are speaking. This is unreasonable

and it not required under the law. For these reasons, Plaintiffs oppose Defendants’ motion

for a protective order. In the alternative, Plaintiffs request that the Court limit the

protective order so that it applies narrowly and specifically to the Defendants’ current and

former employees who cannot otherwise properly be contacted, but not nonparties

unrelated to the Defendants.

                                    II.     ARGUMENT

         Even though Mr. Isaacs’s contact with Mr. Reininger was inadvertent and caused

the Defendants no prejudice, the Defendants are using this call as opportunity to limit



    4
    See Declaration of Matt Isaacs in Support of Consumer Indirect Purchaser Plaintiffs’
Response to Defendants’ Motion for Protective Order Concerning Ex Parte Lawyer
Communications, ¶¶ 5, 10 (hereinafter “Isaacs Decl.”), concurrently filed herewith.


                                              -3-
010736-11/1201654 V2
        CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 5 of 12



Plaintiffs’ investigation. Mr. Isaacs did not contact Mr. Reininger with the intent to seek

privileged material or gather any information related to Mr. Reininger’s employment with

Clemens.5 That fact is plain from Defendants’ papers. In fact, Mr. Isaacs mistakenly

believed that Mr. Reininger was not employed by the Defendants at all. Id., ¶¶ 4, 6. As

Mr. Isaacs made clear within the first two minutes of the phone conversation, Mr. Isaacs

contacted Mr. Reininger because he thought Mr. Reininger was a hog farmer that worked

with the Defendants. Id., ¶ 4; See also Defs.’ Mot. at 2 (Mr. Isaacs states, “I’ve seen that

you worked with pork companies for a while.”). Before conducting any interview, Mr.

Isaacs explained to Mr. Reininger that he was interested in speaking with hog farmers to

gather general information about the industry. Isaacs Decl., ¶ 5. Mr. Isaacs then attempted

to verify that Mr. Reininger worked as a hog farmer. Id., ¶ 5; see also Reininger Aff., ¶ 7

(Mr. Reininger states “[a]t one point, [Mr. Isaacs] indicated he was particularly interested

in speaking with individuals who had worked on a farm”) (emphasis added). When Mr.

Reininger indicated that he did not work in the industry, the call promptly ended. Isaacs

Decl., ¶ 5.




    5
      Even though Rule 4.2 of the Minnesota Rules of Professional Conduct allows for
some ex parte interviews of current employees, counsel for Plaintiffs have instructed
their investigators to not contact any of the Defendants’ current employees. Upon
learning on August 29, 2019 that a current Defendant employee had been contacted by
mistake, Plaintiffs’ counsel reviewed their investigators’ methods and confirmed that no
substantive interviews of a Defendant employees have occurred. See Defs.’ Ex. 4. In
response to Defendants’ emails, Plaintiffs’ counsel offered to meet and confer to discuss
this matter further and answer any additional questions the Defendants had regarding this
matter; Plaintiffs’ offer to hold a meet and confer teleconference was rejected. Id.


                                            -4-
010736-11/1201654 V2
         CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 6 of 12



A.        Plaintiffs’ conduct comports with the intent and purpose of the Rules.

          In this district, Courts have instructed the parties to “promptly end”

communications with potential witnesses if they tell the investigator that they do not have

information related to the investigation. See Paulson v. Plainfield Trucking, Inc., 210

F.R.D. 654, n.6 (D. Minn. 2002) (instructing the parties to “promptly end” any interview

where a witness confirms to have no knowledge of the facts in order to “minimize the

potential for harassment”). Hence, it was proper for the call between the witness and Mr.

Isaacs to end (as it indisputably did) once the witness indicated that he did not work in

the industry.

          Had the call proceeded beyond pleasantries and this short perfunctory

introduction, Mr. Isaacs would have provided all his usual disclosures – as is his standard

practice.6 Isaacs Decl., ¶ 7. When speaking with a potential witness, Mr. Isaacs first

describes the purpose of the call and verifies the identity of the person with whom he is

speaking. Id., ¶ 7. After answering any questions a witness may have, Mr. Isaacs

discloses that he works for Hagens Berman. Id., ¶ 7. Mr. Isaacs then confirms that the

witness is not a current employee of a defendant corporation. Id., ¶ 8. While making these

disclosures, Mr. Isaacs seeks to verify that the witness understands them. Id., ¶¶ 7-9.

Here, because Mr. Reininger indicated that he did not work in the industry, the call was

properly ended around two minutes into the conversation, before Mr. Isaacs would have


     6
     Counsel for Plaintiffs explained to the Defendants’ counsel that contacting Mr.
Reininger was an inadvertent error and confirmed that no substantive communications
with current Clemens employees have occurred. See Defs.’ Ex. 4. Counsel offered to
meet and confer with the Defendants regarding this contact; that offer was refused. Id.


                                               -5-
010736-11/1201654 V2
       CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 7 of 12



made and explained all these disclosures and before a substantive interview could take

place. Id., ¶ 10.

         Although they never say so outright, Defendants seem to take issue with the fact

that Mr. Isaacs did not make these disclosures in his initial perfunctory voicemail to the

witness. See Defs.’ Mot. at 2. Making these disclosures can take ten minutes or longer,

depending on how many questions the witness may have about the case, counsel’s

relationship to the case, or the instructions to not divulge privileged material. Isaacs

Decl., ¶ 9. Before wasting a person’s time with these disclosures or even worse,

providing them with incorrect or misleading information in a voicemail, Plaintiffs’

investigators first attempt to verify the identity of the person with whom they are

speaking – because in the event of a mistaken identity, the disclosures can cause

confusion and distress. Plaintiffs’ investigators also make these disclosures when they are

on the line with a live witness (rather than by voicemail) in order to verify that the

witness fully understands the disclosures. Id., ¶ 9. Being on the line with the witness

gives the witness an opportunity to ask questions to help clarify their understanding. This

is in line with the Minnesota Rules of Professional Conduct, which require a lawyer to

make reasonable efforts to correct misunderstandings that might arise. See Rule 4.3(c).

By explaining Hagens Berman’s role to the witness, Mr. Isaacs can correct

misunderstandings as they arise, including the misunderstanding that Hagens Berman

represents the witness, or that the witness is being sued by Hagens Berman. This

approach is preferable to listing the disclosures in a voicemail, which tends to cause –

rather than prevent – these very misunderstandings. Isaacs Decl., ¶ 9.


                                             -6-
010736-11/1201654 V2
       CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 8 of 12



         By verifying the witness’s identity, and then ensuring that the witness understands

the disclosures and has an opportunity to ask questions as the disclosures occur, Mr.

Isaacs is fulfilling the intent of the Rules. The purpose of Rule 4.3 is to prevent attorneys

from unfairly taking advantage of unrepresented parties when acting on behalf of a client.

Olson v. Snap Prod., Inc., 183 F.R.D. 539, 545 (D. Minn. 1998). Defendants have not

argued – and cannot argue – that Mr. Isaacs unfairly took advantage of the witness by

mistakenly engaging in a short two-minute call where Mr. Isaacs attempted to confirm

that the witness was a hog farmer. No privileged material was revealed on the call. Nor

was any information regarding Clemens’s conduct revealed as a result of the call. On the

call, the witness never even discussed that he worked for Clemens.

         Plaintiffs could not find a single case or secondary source ‒ and the Defendants

cite to none ‒ where a court held that an attorney must expel a list of disclosures before

exchanging pleasantries and confirming the identity of the witness. The Defendants’

cases are inapposite. For example, in In re Disciplinary Action against McCormick, 819

N.W.2d 442 (Minn. 2012), a criminal attorney was admonished for intentionally

interviewing a co-defendant regarding the co-defendants’ trial testimony without the co-

defendants’ lawyer. Id. The co-defendants’ identity was never in doubt, and the lengthy

interview that followed was a substantive communication that violated Rule 4.2. In

contrast, Plaintiffs have had no substantive communications with the Defendants’ current

employees that have violated Rule 4.2. Berman Decl., ¶ 4.

         Moreover, confirming the identity of the potential witness before providing the

full disclosures listed by Defendants makes sense and aligns with the policy goals of Rule


                                             -7-
010736-11/1201654 V2
       CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 9 of 12



4.2. The purpose of Rule 4.2 “is to protect an organization from improper disclosures of

attorney-client communications or untoward intrusions into the attorney-client

relationship in the context of an organization’s ability to prosecute or defend litigation.”

Eldredge v. City of Saint Paul, No. CV 09-2018 (JRT/JSM), 2010 WL 11561317, at *16

(D. Minn. Sept. 29, 2010). By first confirming the potential witness’s identity, an

investigator is ensuring that he is not intruding – even mistakenly – on the attorney-client

relationship.

         Confirming the identity of the witness also allows an investigator to then tailor the

disclosures to the witness. Some witnesses, such as former employees, may need more

forceful and detailed instructions regarding privilege. Other witnesses such as third

parties unrelated to defendants, may not need as much instruction, since discussions that

touch on privileged material are unlikely to occur. Hence, confirming the identity of the

witness before engaging in the disclosures aligns with the purpose of the Rules.

B.       In the alternative, Plaintiffs request that the protective order be limited to the
         Defendants’ current and former employees.

         Defendants do not allege that nonparties were improperly advised or contacted as

part of Plaintiffs’ investigation. When deciding whether to apply rule that limits ex parte

contact, courts should employ “flexible approach” that assess whether the contact in

question has actually impaired the policy underlying the rule. Olson v. Snap Prod., Inc.,

183 F.R.D. 539, 544 (D. Minn. 1998). Here, the conduct in question did not impair the

policy underlying the rule. Because Plaintiffs have already committed to following the

Minnesota Rules of Professional Conduct, and because Mr. Isaacs’s contact with the



                                              -8-
010736-11/1201654 V2
        CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 10 of 12



witness was inadvertent and harmless, no protective order is necessary or warranted

under the law.

         But if the Court were inclined to grant a protective order, Plaintiffs request that the

order be limited to apply to the Defendants’ current employees and former employees

that cannot otherwise properly be contacted. As written, the Defendants’ protective order

requires Plaintiffs to make six disclosures to all parties – including nonparties are not

related to the Defendants. Such an order would be seriously overbroad and inconsistent

with the law. Defendants argue that this protective order is necessary to “safeguard the

rights of parties and non-parties alike” (Mot. at 1), but some of the disclosures do not

make sense and would be inappropriate with regard to certain nonparties. For example, at

the outset of an interview it does not make sense to advise a neutral nonparty (such as an

economist or professor of agriculture) that they may bring counsel of their choosing to an

interview. Making such a pronouncement could cause the nonparty to mistakenly believe

that Plaintiffs’ position is adverse to the nonparty witness. Rule 4.3 recognizes that there

are different obligations placed on lawyers when a nonparty is adverse to a client. See

Rule 4.3, Comment 2 (“The Rule distinguishes between situations involving

unrepresented persons whose interests may be adverse to those of the lawyer’s client and

those in which the person’s interests are not in conflict with the client’s.”).7 As written,


    7
     Notably, all the cases that the Defendants rely upon to support their instruction
informing the potential witness of their right to have counsel of their choosing present at
an interview involve interviews with current or former employees – not disinterested
nonparties. See Mot. at 6-7 citing Paulson v. Plainfield Trucking, Inc., 210 F.R.D. 654
(D. Minn. 2002) (applying the instruction to interviews with former employees);
Eldredge, 2010 WL 11561317 (applying the instruction to current employees); Cosgrove


                                              -9-
010736-11/1201654 V2
      CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 11 of 12



the Defendants’ disclosures do not distinguish between the obligations of potentially

adverse unrepresented persons and neutral unrepresented persons and is therefore

overbroad. Defendants’ request should be denied entirely for the reasons discussed

above. But if a limited protective order were to be entered, it should be specific and

narrowly tailored.

                                   III.   CONCLUSION

         Contacting Mr. Reininger was inadvertent and did not cause even the slightest

prejudice to the Defendants; Defendants are simply creating a dispute so that they can try

to limit Plaintiffs’ legitimate investigation. Given this, a protective order is not necessary.

And as written, the Defendants’ proposed relief is overly broad; Defendants’ proposed

order includes nonparties who are not employed by or associated with the Defendants.

For these reasons, Defendants’ motion for a protective order should be denied, or in the

alternative narrowly limited.

DATED: October 22, 2019                     HAGENS BERMAN SOBOL SHAPIRO LLP


                                            By:       s/ Steve W. Berman
                                                  STEVE W. BERMAN (pro hac vice)

                                            Breanna Van Engelen (pro hac vice)
                                            1301 2nd Avenue, Suite 2000
                                            Seattle, Washington 98101
                                            Telephone: (206) 623-7292
                                            Facsimile: (206) 623-0594
                                            steve@hbsslaw.com
                                            breannav@hbsslaw.com


v. OS Rest. Servs., Inc., No. 10-CV-1937 (SRN/SER), 2011 WL 13312206 (D. Minn.
Feb. 28, 2011) (applying the instruction to former employees).


                                             - 10 -
010736-11/1201654 V2
      CASE 0:18-cv-01776-JRT-HB Document 387 Filed 10/22/19 Page 12 of 12



                                    Shana E. Scarlett (pro hac vice)
                                    Rio S. Pierce (pro hac vice)
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                    715 Hearst Avenue, Suite 202
                                    Berkeley, CA 94710
                                    Telephone: (510) 725-3000
                                    Facsimile: (510) 725-3001
                                    shanas@hbsslaw.com
                                    riop@hbsslaw.com

                                    Daniel E. Gustafson (#202241)
                                    Daniel C. Hedlund (#258337)
                                    Michelle J. Looby (#388166)
                                    Britany N. Resch (#0397656)
                                    GUSTAFSON GLUEK PLLC
                                    120 South 6th Street, Suite 2600
                                    Minneapolis, MN 55402
                                    Telephone: (612) 333-8844
                                    Facsimile: (612) 339-6622
                                    dgustafson@gustafsongluek.com
                                    dhedlund@gustafsongluek.com
                                    mlooby@gustafsongluek.com
                                    bresch@gustafsongluek.com

                                    Co-Lead Counsel for Consumer Indirect
                                    Purchaser Plaintiffs




                                     - 11 -
010736-11/1201654 V2
